lN THE SUPREME COURT OF PENNSYLVAN|A

|n the |\/|atter Of : No. 88 DB 2016 (No. 24 RST 2017)

LESL|E |LENE GOLDBERG : Attorney Registration No. 58458

PET|T|ON FOR RE|NSTATE|\/|ENT .
FRO|\/| AD|\/||N|STRAT|VE SUSPENS|ON : (Phi|ade|phia)

ORDER

PER CUR|AM

AND NOW, this 7th day of Apri|, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated |\/|arch 30, 2017, is approved and it is ORDERED that
Les|ie ||ene Go|dberg, Who has been on Administrative Suspension, has never been
suspended or disbarred, and has demonstrated that he has the moral qualifications,
competency and learning in law required for admission to practice in the
Commonwea|th, sha|| be and is, hereby reinstated to active status as a member of the
Bar of this Commonwea|th. The expenses incurred by the Board in the investigation

and processing of this matter sha|| be paid by the Petitioner.